
	
		III
		110th CONGRESS
		1st Session
		S. CON. RES. 18
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 9, 2007
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Honoring the life of Ernest
		  Gallo.
	
	
		Whereas
			 Ernest Gallo was born March 18, 1909, in Jackson, California, the son of
			 Italian immigrants, graduated from Modesto High School in 1927, earned a degree
			 from Modesto Junior College, and married Amelia Franzia, daughter of the
			 founders of Franzia Winery, in 1931;
		Whereas
			 Ernest Gallo, with his brother Julio Gallo, founded E & J. Gallo Winery at
			 the end of the Prohibition Era in 1933, with only $5,900 in savings and a
			 winemaking pamphlet from the Modesto Public Library;
		Whereas
			 the Gallo brothers took their small family-owned winery and turned it into the
			 world’s second largest winery by volume, selling an estimated 75,000,000 cases
			 a year worldwide under approximately 100 different labels;
		Whereas
			 Ernest Gallo began his illustrious career at a young age, working in his
			 parents’ vineyard while attending Modesto High School and demonstrating his
			 entrepreneurial spirit early in life by traveling at the age of 17 to complete
			 his first business deal;
		Whereas
			 Ernest Gallo, demonstrating great vision, anticipated the growth of the wine
			 industry and developed the first-of-its kind vertically integrated company,
			 with vineyards stretching across California, an on-site bottling plant, and an
			 art department to design bottles and labels, changing the face of California’s
			 wine industry;
		Whereas
			 the Gallo Winery employs 4,600 people in the State of California, providing
			 critical highly-skilled employment opportunities in the San Joaquin Valley and
			 greatly contributing to the economic strength of the State;
		Whereas
			 Ernest Gallo and the Gallo Winery were bestowed countless awards for
			 achievement in winemaking, including—
			(1)in 1964, the American Society of Enologists
			 Merit Award, the wine industry’s highest honor, for outstanding leadership in
			 the wine industry;
			(2)the Gold Vine Award from the Brotherhood of
			 the Knights of the Vine wine fraternity;
			(3)the 1983 Distinguished Service Award from
			 The Wine Spectator; and
			(4)the Winery of the Year Award in both 1996
			 and 1998 by the San Francisco International Wine Competition; and
			Whereas
			 Ernest Gallo was widely known for his generous philanthropic work in the City
			 of Modesto and throughout the state of California, including an endowment for
			 the Gallo Center for the Arts in Modesto, the establishment of the Ernest Gallo
			 Clinic and Research Center at the University of California at San Francisco for
			 research into genetic, biochemical, and neurobiological aspects of alcohol
			 abuse, and countless other healthcare and educational endeavors: Now,
			 therefore, be it
		
	
		That Congress honors the life of Ernest
			 Gallo, a pioneer in the field of winemaking, dedicated philanthropist, and
			 community leader.
		
